Citation Nr: 0634867	
Decision Date: 11/09/06    Archive Date: 11/27/06	

DOCKET NO.  00-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted from September 29, 1999 to 
July 1, 2004, for post-traumatic stress disorder (PTSD)?

2.  What evaluation is warranted from July 2, 2004, for PTSD? 

3.  Entitlement to an effective date earlier than July 2, 
2004, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted entitlement to service 
connection for PTSD with an evaluation of 50 percent 
disabling, effective September 29, 1999.  The veteran 
testified before the undersigned at a video conference 
hearing held in April 2002.  The Board remanded this case in 
September 2003.

In a May 2005 rating decision, the RO granted a 70 percent 
rating for PTSD, effective July 2, 2004.  Also in May 2005, 
the RO granted entitlement to a TDIU, effective July 2, 2004.

In October 2005, the Board once again remanded the veteran's 
appeal for further development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the original rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  For the period from September 29, 1999 to July 1, 2004, 
the veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas, but not 
manifested by total occupational and social impairment.

2.  Since July 2, 2004, the evidence shows that PTSD has been 
manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period from September 29, 1999 to July 1, 2004, 
the veteran met the criteria for a 70 percent disability 
rating for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  Since July 2, 2004, the veteran's PTSD has met the 
criteria for a 100 percent rating.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete the claim, i.e., evidence 
of veteran's status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103(A).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the May 2000 
statement of the case (SOC) and in February 2001 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The claim was thereafter readjudicated 
in the May 2006 supplemental statement of the case (SSOC).

In reaching this decision, the Board acknowledges the 
decision reached in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and the fact that this appellant was not provided 
advance notice addressing how an effective date would be 
assigned if the claim was allowed as is the situation in this 
case.  The Board finds, however, that because issuing a 
favorable decision now best serves the appellant, because of 
the very fact that the decisions are favorable to him, and 
because there is no suggestion that additional evidence 
exists which would provide a basis for effective dates 
earlier than those assigned, in the absence of any evidence 
of prejudice, the Board finds this error to be harmless.  To 
find otherwise would be harmful to a claimant who has waited 
more than six years for a decision.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notice provided to the appellant 
has, except as noted above, complied with the requirements of 
that statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Finally, as to the rating periods from September 29, 1999 to 
July 1, 2004, and since July 2, 2004, which the Board 
adjudicates below, VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
identified VA treatment records were obtained, the veteran 
has been afforded a VA examination, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.

The Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In an April 2000 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 50 percent disabling, effective 
September 29, 1999.  Thereafter, a May 2005 rating decision 
granted a 70 percent disability rating, effective July 2, 
2004.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish or maintain effective relationships, then a 
70 percent evaluation is in order.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimum personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, occupation, or 
own name.  Id.

The Period from September 29, 1999 to July 1, 2004

With the above criteria in mind, the record during the period 
from September 29, 1999 to July 1, 2004 includes one VA 
examination, numerous VA treatment records, and Vet Center 
reports that document the veteran's regular course of 
outpatient treatment.

VA treatment records and Vet Center reports from November 
1999 to July 2004 include reports by the veteran and/or his 
wife that he experienced depression, isolation, and avoidance 
of people or places that remind him of Vietnam.  He described 
suicidal ideations without plan, vigilance, anger-rage 
outbursts, loss of interest in significant activities, 
increasing irritability, and having lost a "good deal of 
pleasure from life."  He stated that anxiety attacks occur 2 
to 3 times a week and are accompanied by vomiting.  He 
reported preferring to be alone, and to avoid crowds.  He 
described mood swings, conflicts with people, panic attacks 
up to five times a week, and that his wife was afraid to 
leave him home alone.  He claimed that he had broken off 
contact with his parents for a number of years, even though 
they lived relatively close by, that he was "nervous all the 
time" and "always scared."  He described hyperstartle reflex 
responses, an obsession with keeping all doors to his house 
locked, including using dead-bolt locks even when he is 
inside the house.  The veteran reported that he had 1 to 1.5 
"good days" a week, that he was afraid to leave his house, 
that he refused to attend any public or family function, and 
having constant anxiety.  His sleep was disturbed by 
awakening 3 to 4 times a night.  He stated that he had 
disorganized thinking, hallucinations of Vietnam, no friends, 
and that he was overly dependent on his wife.  Adverse 
symptomatology included near-continuous panic or depression 
as well as dysphoria.  The Global Assessment of Functioning 
(GAF) scores ranged from 40 to 58.

At a March 2000 VA examination, the veteran and/or his wife 
reported the following symptoms:  avoidance; distrust; being 
unable to relax, and that "everything makes him nervous and 
upset."  He stated that he had no interests, and was always 
anxious and restless.  He reported being overprotective and 
demanding to know where his family members are at all times.  
He complained of temper outbursts.  His wife reported that he 
had tried to choke her during one of his nightmares, and that 
the appellant was overly dependent on her.  Adverse 
symptomatology noted on examination included thoughts of 
hurting people but with no one in particular in mind.  While 
he described an anxious mood, there is no evidence of 
delusional thoughts.  But the examiner noted a comment that 
the veteran dreams of Vietnam and that the Viet Cong are "out 
to get him. . . ."  The GAF score was 54.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th Ed. 1994) 
(DSM-IV) states that a GAF score of between 31 and 40 
reflects "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids family, neglects family, and is 
unable to work; . . . .)."  A GAF score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A GAF 
score of between 51 and 60 indicates that the veteran has 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."

The Board finds that for the period from September 29, 1999 
to July 1, 2004, the veteran's overall disability picture 
includes near-continuous panic or depression, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  Hence, the 
Board finds that his PTSD was manifested by adverse 
symptomatology equating to occupational and social 
impairment, with deficiencies in most areas.  While the 
record shows isolated incidents of marginal improvement, for 
almost the entirety of the period here under review, the 
veteran's near-continuous panic or depression meant that he 
predominantly met the criteria for a 70 percent disability 
evaluation.  Accordingly, with resolution of reasonable doubt 
in the veteran's favor, for the period from September 29, 
1999, to July 1, 2004, the evidence supports a finding that 
his impairment is best approximated by the criteria for the 
70 percent rating, but no more.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

As noted above, the criteria for a 100 percent rating require 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, occupation, or own name.  Id.  As can be 
seen from the clinical evidence of record, the veteran 
suffers from tendencies toward impairment in thought process 
or communication, delusions or hallucinations, inappropriate 
behavior, and memory loss.  Still, the March 2000 VA 
examination noted that he was in no acute distress; made good 
eye contact; exhibited fluent, coherent and relevant speech; 
denied audiovisual hallucinations; demonstrated goal-directed 
thoughts; and presented an affect that was deemed 
appropriate.  His GAF score was 58.  

While the March 2000 VA examination and other evidence of 
record show reports of a desire to hurt others, a history of 
angry outbursts, and one incident where the veteran exhibited 
some violence towards his wife, preponderance of the evidence 
is against concluding that he was in a persistent danger of 
hurting himself or others during this period.  As to reports 
of problems with suicidal and homicidal impulses, there is no 
indication in the record that these did more than create 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood.

The Period Since July 2, 2004

With the above criteria in mind, the record during the period 
since July 2, 2004 includes one VA examination and a PTSD 
Disability Work Capacity Evaluation Questionnaire, as well as 
a VA treatment record and Vet Center report that document the 
veteran's regular course of outpatient treatment.

In a July 2, 2004 Vet Center record, the veteran presented 
with anxiety, depression, flashbacks, exaggerated startle 
response to loud noises, insomnia, and disorganized thinking.  
He also presented with hallucinations of past events in 
Vietnam, irritability, low self-esteem, avoidance, and 
isolation.  He reported that he had no friends and did not 
trust anyone.  He was overly dependent on his wife.  He was 
noted to be unemployed due to his psychological and 
physiological state.  The veteran was also observed at the 
time to be depressed, with a labile affect, motor activity 
agitated, and an impaired memory.  He was diagnosed with 
chronic severe PTSD.  His GAF score was between 40 and 45.

The record also includes a July 7, 2004 PTSD Disability Work 
Capacity Evaluation Questionnaire.  The physician who 
prepared answers to the questionnaire noted that the veteran 
persistently reexperienced the traumatic event through 
recurrent, intrusive and distressing recollections and 
dreams.  The veteran showed a persistent avoidance of stimuli 
associated with the trauma or numbing of his general 
responsiveness that was indicated by his efforts to avoid 
thoughts or feelings associated with the trauma and his 
efforts to avoid activities or situations that aroused 
recollections of the trauma.  Persistent symptoms of 
increased arousal were indicated by his difficulties in 
falling or staying asleep, difficulty concentrating, and 
hypervigilance.  The examiner noted that the veteran's 
symptoms were chronic.  The examiner also stated that the 
veteran was totally and permanently disabled from his PTSD, 
so as to prevent fully competitive work with a regular pace 
and persistence.  A GAF score of 45 was assigned.

In a VA treatment record dated in November 2005, the veteran 
reported chronic trouble sleeping, frequent panic attacks 
(more than once a week), being easily irritated, getting into 
arguments with his wife, listlessness, and an insistence on 
accompanying his wife everywhere coupled with a reluctance to 
even leave his house.  The veteran's mood was "irritated," 
and his affect was constricted.  He was diagnosed with PTSD 
with ongoing avoidance symptoms and anxiety.  A GAF score of 
60 was assigned.

The veteran was afforded a VA psychiatric examination in 
August 2004.  He reported deteriorating symptoms to include 
worsening nightmares and intrusive memories.  He described 
having panic attacks, especially when a helicopter was 
nearby, impaired memory, and poor judgment.  His wife 
complained that she did not know how she had stood by him at 
all, given his condition.  The veteran's subjective 
complaints included depression, anxiety, agitation, insomnia, 
being bothered by any loud noises, disorganized thinking, 
hallucinations, a feeling of worthlessness, as well as a 
feeling that no one cared about him.  He also reported 
paranoia, agitation, and extreme moodiness.  On mental 
examination, he was very paranoid, dysphoric, guarded, and 
suspicious.  Insight, judgment, and problem solving were 
deemed to be very poor.  The veteran was diagnosed with 
chronic PTSD.  A GAF score of 50 was assigned.

The Board finds that for the period since July 2, 2004, the 
veteran's overall disability picture includes gross 
impairment in thought processes; persistent hallucinations; 
disorientation; and memory loss.  Moreover, the evidence for 
the period since July 2, 2004 specifically shows that the 
appellant was unemployable due to PTSD from that date.  The 
key item of evidence in this regard is a July 2, 2004 Vet 
Center report which supports a 100 percent schedular 
evaluation from that date.  Indeed, the RO, in recognizing 
this fact, has already, in May 2005, granted the veteran 
entitlement to a TDIU, effective July 2, 2004.  While the 
July 2, 2004 Vet Center record raises a question as to 
whether the veteran's mental impairment was due to PTSD or to 
non-service-connected physiological ailments, the July 2004 
Vet Center clinician was unable to differentiate the 
symptomatology.  Hence, under the provisions of 38 C.F.R. 
§ 3.102, and the doctrine of reasonable doubt, all of the 
symptoms are attributed to the service-connected PTSD.  
Therefore, his PTSD was manifested by adverse symptomatology 
equating to total occupational and social impairment.  
Accordingly, for the period since July 2, 2004, the evidence 
supports a finding that his impairment is best approximated 
by the criteria for the 100 percent rating.  Id.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's or his wife's own statements to VA 
clinicians, his video conference hearing testimony, and the 
written statements he, his wife, and his representative 
submitted to VA.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because lay persons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements addressing the severity of his PTSD are 
not the most probative evidence as to the issue on appeal.


ORDER

For the period from December 29, 1999, to July 1, 2004, a 70 
percent disability rating for PTSD is warranted, subject to 
the laws and regulations governing the award of monetary 
benefits.

For the period since July 2, 2004, a 100 percent evaluation 
for PTSD is warranted, subject to the laws and regulations 
governing the award of monetary benefits.

REMAND

As to the issue of entitlement to an effective date earlier 
than July 2, 2004, for a grant of a TDIU, the October 2005 
Board remand instructed the RO to provide the veteran an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Unfortunately, 
the appellant has never been notified in an SOC or SSOC of 
the laws and regulations governing earlier effective dates.  
See, e.g., the May 2006 SSOC.  Accordingly, a remand to 
provide this information is required.  Id.

The purpose of this remand is to comply with governing 
adjudicative procedures.  

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC addressing the 
laws and regulations governing earlier 
effective dates.  Thereafter, if and only 
if the appellant files a timely 
substantive appeal should this issue be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


